Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Building and construction contracts, § 85*—what is bar to recovery by contractor. Where the plaintiff by contract agreed to erect for the defendants certain buildings and to procure building loans therefor, held that his failure to procure such loans would be a bar to his recovery for a breach of the contract by the defendants. 2. Building and construction contracts, § 103*—when evidence is sufficient to show failure of contractor to procure loans. In an action by a contractor to recover for alleged breach of a building contract, evidence held sufficient to sustain the finding that plaintiff had failed to prove its readiness and ability to procure certain loans which it had contracted with defendants to procure.